Title: From George Washington to Major General Philip Schuyler, 20 September 1776
From: Washington, George
To: Schuyler, Philip



Sir
Head Quarters Colo. Roger Morris 10 Miles from New York. 20th Septr 1776.

I have Your several Favors of the 9th 12th & 16 instants with their Inclosures. I am particularly happy to find by the Copies of General Arnold and Colo. Dayton’s Letters, that Your Apprehensions of an Indian War in Your Quarter, have Entirely Vanished, & that You have disbanded the Militia in Consequence.
I clearly see & have severely felt the Ill Effects of short Enlistments, & have repeatedly Given Congress my Sentiments thereon, I believe they are by this Time Convinced, that there is no Opposing a standing well disciplined Army, but by One upon the same Plan, & I hope, if this Campaign does not put an End to this Contest, they will put the Army upon a different Footing, than What it has heretofore been. I shall take Care to remind them, that the Term, for which, Dehaas, Maxwell’s & Wind’s Regiments enlisted, expires the Beggining of October, but if they have not already thought of taking some Steps to

secure them a While longer, it will be too late, Except the Officers will Exert themselves in prevailing on the Men to stay, till their places can be supplied by some Means or Other. If the Officers are spirited and well inclined, they may lead their Men as they please.
I removed my Quarters to this Place on sunday last, It having been previously determined by a Council of General Officers, on the preceeding Thursday, to Evacuate New York. The Reasons, that principally weighed with them, were, that from Every Information, and Every Movement of the Enemy It was clear, that their Attack was not meditated against the City, their Intent Evidently was to throw their Whole Army between Part of Ours in New York and Its Environs, & the Remainder about Kingsbridge, & thereby cut off our Communication with Each Other & with the Country. Indeed their Operations on Sunday last fully justified the Opinion of the Council, & the Steps taken in Consequence, For on that Morning they began their Landing at Turtle Bay, & Continued to throw Over Great Numbers of Men from Long Island, and from Montresors and Buchanans Islands, on which, they had previously lodged them. As We had exerted Ourselves in removing our Sick and Stores of Every Kind, after the Measure of Abandoning had been determined upon, Very few Things & but three or four Men, fell in the Enemy’s Hands.
On Monday last We had a pretty Sharp Skirmish, between two Battalions of Light Infantry & Highlanders & three Companies of Hessian Riflemen commanded by Brigr Leslie & Detachments from our Army under the Command of Lieut. Colo: Knolton of Connecticut and Major Leitch of Virginia. The Colo: received a Mortal Wound & the Major three Balls thro’ his Body, but he is likely to do well. Their Parties behaved with Great Bravery & being supported with Fresh Troops, beat the Enemy fairly from the Field. Our Loss, Except in that of Colo: Knolton, a Most Valuable & Gallant Officer, is inconsiderable. That of the Enemy, from Accounts, between Eighty and one hundred Wounded & fifteen or twenty killed. This little Advantage has inspirited our Troops prodigiously, they find that It only requires Resolution and Good Officers, to make an Enemy, that they stood in too Much dread of, Give Way.

The British Army lays encamped about two Miles below Us, they are busy in bringing over their Cannon & stores from Long Island, and we are putting ourselves in the best Posture of Defence, that Time & Circumstance will admit of.
I inclose You Copies of several Resolutions of Congress respecting the Northern Army &ca not knowing Whether they have been Yet transmitted to You.
I recd Capt. Varick’s Resignation, which shall be forwarded to Congress this Day. I am Sir, with Esteem Yr Most Obedt Servt

Go. Washington.

